I concur in the decree rendered in this case, in so far as it sets aside the verdict and sentence and declares Act 7 of the Extra Session of 1872 to be of no effect; but I rest my concurrence upon the proposition that section 1 of the act was so closely connected with, and dependent upon, the other sections, relating to the Metropolitan police district, created by Act 74 of 1868, that the repeal of the statutes relating to the Metropolitan police force, by Act 35 of 1877, had the effect of repealing section 1, as well as the other provisions, of Act 7 of the Extra Session of 1872, p. 45. Although this act is referred to as an act of the extra session of 1872, because it was enacted at the extra session convened *Page 29 
on the 9th of December, 1872, it was in fact approved on the 4th of January, 1873. That was when Louisiana had two Legislatures, each claiming to be the lawful one, and both in session in New Orleans. The history of the time shows that the only purpose of the statute, enacted by the Pinchback government, creating the Metropolitan police force, was to break up the McEnery Legislature. On this subject, counsel for the defendants refer us to some interesting passages in the History of New Orleans, by Professor John Smith Kendall, vol. 1, pp. 354-356. It is certain that the first section of Act 7 of the Extra Session of 1872 would not have been enacted without the other sections relating to the Metropolitan police force. All legislation relating to the Metropolitan police force was repealed by Act 35 of 1877, p. 57.